DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2018, 10/23/2019, 06/03/2020, 09/21/2020 and 10/21/2020 have been considered by the examiner. 
Election/Restrictions
Applicant’s elections without traverse of Group I (claims 1-8 and 15-19) and the species of the T cell receptor (TCR) 19305DP comprising an alpha chain comprising the sequence of SEQ ID NO:1 and/or a beta chain comprising the sequence of SEQ ID NO:2 in the reply filed on 09/23/2020 is acknowledged.
Examiner Initiated Interview
On 12/30/2020, Examiner Babic notified applicants’ attorney of a possible allowance for claims 1-19, as the polynucleotide sequences of claim 1 are novel.  It was suggested to applicants’ representative, Rachel Watt, to amend claim 9 by deleting the limitation of "prophylaxis" and retaining the limitation of "therapy" to avoid 35 USC § 112(a) enablement issues. It was suggested to Ms. Watt to cancel claim 20 to avoid potential 35 USC § 101 issues regarding the optional selection of an expression vector based on testing an individual's cancer antigen profile. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by applicant’s representative, John Lopinski on 07 January 2021.
The application is amended as follows: 
Claim 9 is amended to: A method for 
Claim 20 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability. SEQ ID NO:1 and SEQ ID NO:2 are not found in the prior art. All similar sequences in the prior art contain non-identical amino acids of 3 or more mismatched amino acids within the alpha-chain and beta-chain TCR sequences. This is equally true of all other non-elected species listed in claim 1 (ii-ix, SEQ ID NOs: 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30, 33-34, 37-38, 41-42, and 45-46).
For example, MORGAN (US20090053184A1; Pub. date: 26 FEB 2009) teaches a TCR alpha and beta chain pair (SEQ ID NO: 6 and SEQ ID NO:8) that share ~96% identity, respectively, for SEQ ID Nos 1 and 2, that recognize NY-ESO tumor antigens of similar epitope sequence to the instant target epitope, LLMWIT (see MORGAN [0068]). Search results of record provide analogous findings for each of the claimed sequences.  The prior art does not 
Prior Art Made of Record
Han, et al. (Han A, Glanville J, Hansmann L, Davis MM. Nat Biotechnol. 2014 Jul; 32(7):684-92) teaches that for TCR-heterodimers, both α- and β-chains contribute to determining TCR antigen specificity (Han, et al. Abstract, p. 684). Thus, alternate combinations of engineered TCR alpha and beta chain pairs will impact the affinity of TCRs in non-obvious or unanticipated ways to one skilled in the art.
Rejoinder
Claims 1 and 4 are directed to an allowable product; all claimed sequences are free of the prior art. Thus, the species election requirement as set forth in the Office action mailed on 07/28/2020 is hereby withdrawn.  Claims 2-8 and 15-19 are claims dependent on base claim 1 and are thus, also allowable. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-14, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/             Examiner, Art Unit 1633                                                                                                                                                                                           
/SCOTT LONG/             Primary Examiner, Art Unit 1633